Per Curiam.
The statement of the agreement in the declaration, is sufficient on general demurrer. The plaintiff avers performance of all the stipulations on his part, (which the demurrer admits,) and the breach assigned is of a specific character, namely, the non-payment of a certain sum of money. On a special demurrer, it might have been held that the plaintiff should set forth, more particularly, the terms of the subscription; but upon the present pleadings, there must be judgment for the plaintiff.
Judgment for the plaintiff, with leave to the defendants, &c.
[E. Barnes, Att'y for the plff. D. Selden, Att’y for the defts.]